Citation Nr: 1031463	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1978 to September 
1983.

This matter comes before the Board of Veterans' Appeals on appeal 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for degenerative disc disease of 
the lumbar spine.

The issue on appeal was merged with a separate increased rating 
claim for residuals of a back contusion in an October 2007 Board 
remand.  The Board later denied the Veteran's claim for service 
connection in an April 2008 rating decision; the increased rating 
issue was remanded in that Board decision and has not yet been 
returned to the Board for further appellate review.  The Veteran 
appealed the April 2008 Board decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In September 2009, the 
Court remanded the issue of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine to the Board 
pursuant to a Joint Motion for Partial Remand (Joint Motion) that 
had been filed by the parties.  The issue is now before the Board 
for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2010, the Court remanded the issue on appeal to the 
Board for compliance with the instructions in a Joint Motion, 
dated that same month.  The Joint Motion essentially stated that 
the Board relied on an inadequate VA examination in determining 
that service connection for degenerative disc disease of the 
lumbosacral spine was not warranted.  The Joint Motion also noted 
that the Board did not discuss the Veteran's claim under a theory 
of continuity of symptomatology.

The VA examination in question was undertaken in June 2003.  The 
claims file was reviewed by the examiner, who concluded that the 
Veteran's degenerative disc disease was not likely related to his 
service-connected residuals of a back contusion.  However, the 
examiner did not offer an opinion as to whether the Veteran's 
disc disease was directly related to his service, particularly to 
back injuries sustained during service.  

In the Joint Motion, the parties noted that the June 2003 VA 
examiner failed to discuss that the Veteran had injured his lower 
back three times during service in May 1979, October 1981, and 
June 1982 and that the Veteran had been diagnosed with several 
back conditions in service.  The parties noted that during 
service, the Veteran had been diagnosed as having muscle strain 
of the back, back contusion, musculoskeletal discomfort with 
functional component, thoracic spine contusion with possible 
early degenerative joint disease, chronic thoracic pain, possible 
chronic vertebrae disorder, possible damage to disc or vertebrae, 
and mild, low back strain.  The parties noted further that 
although the June 2003 VA examiner found that the Veteran's 
current degenerative disc disease was not related to the 
Veteran's service-connected back contusion, the examiner failed 
to address whether the Veteran's degenerative disc disease could 
be related to the other back injuries he sustained in service.  

The Veteran's representative submitted a statement in June 2010 
and requested a new examination to determine the etiology of the 
Veteran's degenerative disc disease.  In light of this request, 
and the Court's September 2009 Order, the Board finds that the 
claim should be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must make arrangements with 
the appropriate VA medical facility for the 
Veteran to be afforded a VA examination to 
determine the etiology of his degenerative 
disc disease of the lumbosacral spine.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail.  The 
examiner must address the following, in light 
of the examination findings and the service 
and post-service medical evidence of record:

a).  Whether it is at least as likely as not 
that:  

(i) any currently diagnosed degenerative 
disc disease of the lumbosacral spine is 
related to back injuries sustained in 
service in May 1979, October 1981, or June 
1982, or otherwise related to the 
Veteran's military service, or
(ii) any currently diagnosed degenerative 
disc disease of the lumbosacral spine is 
proximately due to or the result of the 
Veteran's service-connected back contusion 
residuals; or alternately, aggravated by 
the Veteran's service-connected back 
contusion residuals.

In responding to this inquiry, the examiner 
should note and discuss the significance of 
the three back injuries in service and the 
various inservice diagnoses of muscle strain 
of the back, back contusion, musculoskeletal 
discomfort with functional component, 
thoracic spine contusion with possible early 
degenerative joint disease, chronic thoracic 
pain, possible chronic vertebrae disorder, 
possible damage to disc or vertebrae, and 
mild, low back strain.  The examiner should 
review the entire record and provide a 
complete rationale for all opinions offered.  
If an opinion cannot be expressed without 
resort to speculation, discuss why such is 
the case.  In this regard, indicate whether 
the inability to provide a definitive opinion 
is due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: "Aggravation" of a disability refers to 
an identifiable, incremental, permanent 
worsening of the underlying condition, as 
contrasted with temporary or intermittent 
flare-ups of symptomatology.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2009).

3.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the claim based on all the evidence 
of record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


